Citation Nr: 1244094	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2009.

The Board remanded this claim to the RO for additional action in January 2010 and April 2012.  The Board noted at that time that the Veteran had withdrawn his appeals as to the claims for increased evaluations for the service-connected peripheral neuropathy of all four extremities.  

In its January 2010 Remand, the Board also noted that, in a July 2007 written statement, the Veteran appeared to be raising a claim to reopen a previously denied claim of service connection for posttraumatic stress disorder.  This matter was referred to the RO for appropriate action.  

To the extent that the RO has not acted on this matter, the Board refers it to the attention of the RO again for appropriate action.  




FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in Vietnam during the Vietnam era.

2.  The currently demonstrated hypertension is not shown to have had its clinical onset during the Veteran's period of active service or to have been manifested to a degree of 10 percent or more during the first year after service; nor is shown to be due to his presumed exposure to Agent Orange during his service in the Republic of Vietnam; nor is it shown to have been caused or aggravated by the service-connected type II diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of the service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112. 1113, 1110, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided VCAA notice on this claim by letters dated in March 2006 and November 2006.  With regard to content, these letters reflect substantial compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO did not inform the Veteran that if it granted his claim, it would assign him a disability rating and effective date for the grant.  However, because a grant of service connection is not warranted in this case, the RO's error in this regard is harmless and non-prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

The RO sent one of the notice letters after initially deciding the Veteran's claim; it is thus untimely.  The RO cured this timing defect later, however, by readjudicating the claim in a supplemental statement of the case issued in May 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records and information from the Social Security Administration (SSA).  

The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology of the Veteran's hypertension, and obtained a medical opinion in support of his claim.


II.  Analysis

The Veteran seeks service connection for hypertension on either a direct basis, as related to his in-service Agent Orange exposure, or a secondary basis, as related to his service-connected diabetes mellitus.  

According to written statements he and his representative submitted in November 2005, May 2006, October 2006, November 2006, April 2007, July 2007, April 2011, November 2011 and September 2012, and in the Veteran's September 2009 hearing testimony, it is asserted that his diabetes mellitus was initially manifested prior to his hypertension, in 1998 or 1999.  

The Veteran asserts that, at that time, it responded well to exercise and diet, but by 2004, it became full blown, necessitating medication.  Reportedly, a substantial time after that, a doctor diagnosed him with hypertension.  He reportedly began taking hypertension medication in 2004 or 2005.  

The Veteran asserts that no private physician will write an opinion linking his hypertension to his service-connected diabetes mellitus.  He further notes that the opinion of record ruling out a relationship between his hypertension and Agent Orange is contradicted by a recent Executive Summary from the Institute of Medicine (IOM) titled, "Veterans And Agent Orange: Update 2006."  See www.iom.edu/Reports/2007/Veterans-and-Agent-Orange-Update-2006.aspx (indicating that hypertension has a limited or suggestive association with the herbicide Agent Orange).  

The Veteran also takes issue with the other opinion in the claims file ruling out a relationship between his hypertension and diabetes mellitus on the basis that renal dysfunction has to exist for such a relationship to develop and that the Veteran had risk factors, including obesity, for developing hypertension.  He claims that renal dysfunction is not a precursor to developing hypertension secondary to diabetes mellitus and that athletically built men like himself, who have a higher BMI, often get identified as being overweight even with no excess body fat.    

The Veteran also points out articles linking diabetes mellitus and high blood pressure and discussing Wolff-Parkinson-White Syndrome, characterized by abnormal electrical pathways in the heart that caused a disruption in the heart's natural rhythm.  He also notes an article from the Center for Disease Control and Prevention, which indicated that approximately 60 percent of individuals with diabetes mellitus also have high blood pressure.  He cites another article showing that, in a case where a type 2 diabetic has no kidney problems, the correlation is 40 percent.  

He argues that the evidence of record is evenly balanced and, as such, his claim should be resolved in his favor based on the doctrine of reasonable doubt.  

The Board acknowledges these assertions, but considering them in conjunction with all medical documents in the claims file, finds that the preponderance of the evidence does not support the grant of service connection for hypertension on any basis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be presumed for certain chronic conditions such as cardiovascular renal disease, which includes hypertension, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Hypertension is not included in 38 C.F.R. § 3.309(e) as a disease that has been associated with herbicide exposure.

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Post-service medical documents, including VA and private treatment records dated since 1990, reports of VA examinations conducted in July 2006 and October 2010 and a September 2011 written medical opinion, confirm that the Veteran currently has hypertension.  The question is whether this disability is related to his active service, including the Agent Orange exposure, or his service-connected diabetes.   

According to the service treatment records, during service, the Veteran did not report any cardiac complaints or have a diagnosis of hypertension.  At his discharge examination in 1971, the Veteran had a blood pressure reading of 110/70, and an examiner noted a normal clinical evaluation of the heart and chest.     

From November 1972 to January 1973. the Veteran was hospitalized for an infection of the heart, characterized as bacterial endocarditis secondary to shooting heroin.  Other than that incident, from 1971 to 1993, no medical professional noted any heart abnormalities or diagnosed hypertension.  

According to available treatment records, the Veteran began taking hypertension medication in 1990.  Throughout the 1990's, he received regular treatment for the condition.  In 1999 and 2002, he was noted to have glucose intolerance and Wolff-Parkinson-White Syndrome.  

In 2003, the Veteran began receiving treatment for diabetes mellitus.  Since then, the Veteran has continued to receive treatment for hypertension, characterized as essential, and for diabetes mellitus, the latter of which is service connected.  

Multiple medical professionals have addressed the etiology of the condition.  During a VA examination conducted in July 2006, a VA examiner linked the Veteran's hypertension to his service-connected diabetes mellitus on the basis that the onset of the hypertension occurred after that of the diabetes mellitus.  He noted that the diabetes mellitus was initially manifested in approximately 2001 (five years prior to July 2006).  

A physician confirmed this finding in a written statement dated May 2010.  Therein he indicated that he had been treating the Veteran for hypertension and diabetes mellitus since 2004 and that both conditions had been diagnosed prior to 2004 with the diagnosis of diabetes mellitus preceding that of hypertension.   

During a VA examination conducted in October 2010, a VA examiner ruled out a relationship between the Veteran's hypertension and his in-service Agent Orange exposure and all other service events on the basis that there was no evidence currently linking Agent Orange exposure to the subsequent development of hypertension.  

In September 2011, on request of the Veteran for a medical expert opinion and referral from the Board, a VA staff physician and Assistant Professor of Medicine at a university concluded that it was not as likely as not that the veteran's diabetes mellitus caused his hypertension.  

The VA physician based this conclusion on a review of the claim file and on the following findings: (1) Generally speaking and in the Veteran's case, diabetes mellitus does not cause or aggravate hypertension (cites to UpTo Date article finding no significant association between hypertension and diabetes mellitus); (2) The majority of cases of hypertension are "essential" or "idiopathic", meaning the cause is unknown; (3) Significant associations have been found between hypertension and nicotine dependence and obesity, both of which the Veteran had; (4) The Veteran had preserved cardiac and renal function; and (5) Without significant effects on cardiac or renal function, it was difficult to imagine how diabetes mellitus could cause hypertension even were it not "essential".

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court has held that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not constitute competent medical evidence merely because the transcriber is a health care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and that a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  

Finally, the Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board assigns the opinions of the VA examiners who evaluated the Veteran in July 2006 and October 2010 and the other physician limited evidentiary weight.  

The July 2006 VA examiner's opinion is based on a faulty factual premise - that the Veteran's diabetes mellitus preceded the development of his hypertension.  The other physician merely confirms this fact despite the numerous medical records in the claims file showing that the Veteran was on hypertension medication as early as 1990, several years prior to exhibiting glucose intolerance and 13 years prior to receiving treatment for diabetes mellitus.  

The October 2010 VA examiner's opinion is based on a review of the claims file and supported by rationale, but too inaccurately notes an onset of hypertension in 2004, rather than the 1990's, as the medical evidence shows.  

The Board assigns the opinion of the VA staff physician who evaluated this claim in September 2011 significant evidentiary weight.  It is probative because it is based on a review of the claims file and supported by clinical evidence of record, rationale and cited medical literature.    

The Veteran has not submitted medical evidence that refutes the opinion of the VA staff physician.  His assertions alone are not sufficient to relate his hypertension to his active service, including the presumed herbicide exposure, or his service-connected diabetes.  

As he has no expertise in medical matters, he is not competent to offer an opinion on causation.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition).  

There is no dispute that hypertension and diabetes mellitus are closely related, comorbid disabilities frequently present in the same person.  The articles to which the Veteran has referred confirm this fact for diabetics with or without kidney problems.  

There is also no dispute with IOM's Executive Summary from the Institute of Medicine (IOM) titled, "Veterans And Agent Orange: Update 2006", indicating that hypertension has a limited or suggestive association with the herbicide Agent Orange.  

This evidence is sufficient to show that, in some cases, there may a nexus between hypertension and Agent Orange and/or diabetes mellitus, but given that it does not relate directly to the Veteran's case, it is insufficient to provide the necessary nexus here.  

Based on medical evidence showing that the development of the Veteran's hypertension preceded his diabetes mellitus, the VA staff physician's unfavorable opinion, and the absence of competent evidence relating the Veteran's hypertension to his active service or the service-connected diabetes, the Board finds that the Veteran's hypertension is not related to service or the service-connected diabetes mellitus.  

Based on the fact that the hypertension initially manifested decades after the Veteran's discharge from service, the Board also finds that the Veteran's hypertension did not manifest to a compensable degree within a year of his discharge from service.  

Accordingly, on this record, the Board concludes that hypertension was not incurred in or aggravated by service or proximately due to or the result of the service-connected diabetes mellitus.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise so the benefit-of-the-doubt rule is not for application. 



ORDER

Service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


